UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from _ to _ Commission file number: 000-22711 BLUEGATE CORPORATION (Exact name of registrant as specified in its charter) Nevada 76-0640970 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 701 North Post Oak Road, Suite 600, Houston,Texas (Address of principal executive offices) (Zip Code) voice:713-686-1100 fax:713-682-7402 Issuer's telephone number Indicate by check mark whether the registrant :(1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filings requirements for the past 90 days. Yes [X]No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [ ]No [X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions in of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] Smaller reporting company [X] Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ]No [X] APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each the issuer's classes of common stock, as of the latest practicable date: 26,033,565 common shares outstanding as of July 22, 2010. TABLE OF CONTENTS PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS Unaudited Consolidated Financial Statements F-1 Consolidated Balance Sheets as of June 30, 2010 and December 31, 2009 F-1 Consolidated Statements of Operations for the three and six months ended June 30, 2010 and 2009 F-2 Consolidated Statement of Stockholders’ Deficit for the six months ended June 30, 2010 F-3 Consolidated Statements of Cash Flows for the six months ended June 30, 2010 and 2009 F-4 Notes to Consolidated Financial Statements F-5 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS I-1 ITEM 4T. CONTROLS AND PROCEDURES I-5 PART II. OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS II-1 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS II-1 ITEM 4. OTHER INFORMATION II-1 ITEM 5. EXHIBITS II-1 SIGNATURES II-2 CERTIFICATIONS II-3 ITEM1.FINANCIAL STATEMENTS BLUEGATE CORPORATION CONSOLIDATED BALANCE SHEETS UNAUDITED June 30, December 31, ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net Prepaid expenses and other Total current assets $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT Current liabilities: Accounts payable $ $ Accounts payable to related party Accrued liabilities Note payable to related party Accrued liabilities to related parties Deferred revenue Derivative liabilities Total current liabilities Stockholders’ deficit: Undesignated preferred stock, $.001 par value, 9,999,942 shares authorized, none issued and outstanding - - Series C Convertible Non-Redeemable preferred stock, $.001 par value, 48 shares authorized, issued and outstanding at June 30, 2010 and December 31, 2009; $12,500 per share liquidation preference ($600,000 aggregate liquidation preference at June 30, 2010) - - Series D Convertible Non-Redeemable preferred stock, $.001 par value, 10 and -0-shares authorized, issued and outstanding at June 30, 2010 and December 31, 2009, respectively; $8,725 per share liquidation preference ($87,250 aggregate liquidation preference at June 30, 2010) Common stock, $.001 par value, 50,000,000 shares authorized, 26,033,565 shares issued and outstanding at June 30, 2010 and December 31, 2009 Additional paid-in capital Accumulated deficit ) ) Total stockholders’ deficit ) ) Total liabilities and stockholders’ deficit $ $ See accompanying notes to consolidated financial statements F-1 BLUEGATE CORPORATION CONSOLIDATED STATEMENTS OF OPERATIONS THREE AND SIX MONTHS ENDED JUNE 30, 2 UNAUDITED Three Months Ended June 30, Six Months Ended June 30, Service revenue $ Cost of services Gross profit Selling, general and administrative expenses Compensation expense - - Income (loss) from operations ) ) Interest expense ) Gain (loss) on derivative financial instruments ) Net income (loss) from continuing operations ) ) Gain from discontinued operations - - Net income (loss) $ $ $ ) $ ) Basic and diluted earnings income (loss) per share Continuing operations $ $ $ ) $ ) Discontinued operations Net income (loss) ) ) Basic and diluted weighted average shares outstanding See accompanying notes to consolidated financial statements F-2 BLUEGATE CORPORATION CONSOLIDATED STATEMENT OF STOCKHOLDERS' DEFICIT SIX MONTHS ENDED JUNE 30, 2010 UNAUDITED ADDITIONAL COMMON STOCK PREFERRED STOCK PAID-IN ACCUMULATED SHARES CAPITAL SHARES CAPITAL CAPITAL DEFICIT TOTAL Balance at December 31, 2009 $ 48 $
